Internal market in electricity - Conditions for access to the network for cross-border exchanges in electricity - Agency for the Cooperation of Energy Regulators - Towards a European Charter on the Rights of Energy Consumers (debate)
The next item is the joint debate on
the report by Mrs Morgan, on behalf of the Committee on Industry, Research and Energy, on the proposal for a directive of the European Parliament and of the Council amending Directive 2003/54/EC concerning common rules for the internal market in electricity - C6-0316/2007 -;
the report by Mr Vidal-Quadras, on behalf of the Committee on Industry, Research and Energy, on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 1228/2003 on conditions for access to the network for cross-border exchanges in electricity - C6-0320/2007 -;
the report by Mr Chichester, on behalf of the Committee on Industry, Research and Energy, on the proposal for a regulation of the European Parliament and of the Council establishing an Agency for the Cooperation of Energy Regulators - C6-0318/2007 -; and
the report by Mrs De Vits, on behalf of the Committee on the Internal Market and Consumer Protection, on Towards a European Charter on the Rights of Energy Consumers.
President-in-Office of the Council. - (SL) During the Slovenian Presidency of the Council, energy issues have been high on the agenda. Reliability of supply, the functioning of energy markets and sustainable management of the environment are indeed issues that are of strategic importance for the European Union and its citizens.
It is also becoming increasingly clear that energy is a field that must offer new knowledge and new services, if we wish the European economy to remain competitive in the world. More than a year ago the representatives of governments and Member States committed themselves to sustainable goals and to strengthening effective energy markets. The European Parliament also supported the targets set then and formulated proposals which the Council studied with great interest.
The third package on the natural gas and electricity markets was a very important legislative dossier for the Slovenian Presidency. Its main purpose, the main purpose of this package, is to continue the process of liberalising energy markets and increasing their efficiency and transparency. In line with the Commission's proposal, in studying this dossier the Council treated all five legislative proposals as one complete package, and therefore where it was logical retained the same solutions for documents relating to the electricity and natural gas markets.
At the meeting of the Energy Council on 6 June, the Slovenian Presidency secured broad support for key elements of the package of five legislative proposals. The most important element of this broad consensus is of course the third option of the organisation of energy undertakings. Here, at the same time, the two original proposals from the Commission were adopted. These proposals define either full ownership separation, or an independent system operator, while Member States also agreed with the third option, which enables an independent operator of the transmission network to be established.
Permit me briefly to summarise the more important and perhaps also the more sensitive points of this agreement, which you will also be addressing in this esteemed House. The option of an independent operator of the transmission network may be used by countries in which, on the entry into force of the new directive, the transmission network will fall to a vertically integrated undertaking. It can be applied both to the natural gas sector and to electricity. This option allows undertakings to retain ownership of the transmission network on the condition that it is managed by an independent operator.
Regarding the organisation of the transmission system and the system operator, in the context of a vertically integrated undertaking a range of requirements have been established that define the independence of the system operator, balanced and impartial operation, the safety of carrying out necessary investment and also protection of the interests of the vertically integrated undertaking itself.
This will ensure the following:
1. independence of the operator, managers and supervisory authorities,
2. avoidance of any conflict of interests,
3. fair and non-discriminatory access to the network,
4. fair encouragement of investments including for international connections,
5. independent access to means and resources for the work of transmission network operators, and ultimately, this will ensure additional jurisdiction for national regulators regarding independent operators of transmission networks.
Another element of the agreement reached in the Council concerns investments by third countries in the European Union. The Council believes that the text should ensure such an approach to third countries controlling networks that will not be protectionist. At the same time, a guarantee must be given that companies from third countries will observe the same rules that apply to European Union undertakings. Here we need to take into account the interests of third countries and their undertakings seeking good partner relations with energy undertakings in Member States. Moreover, we will also need to analyse a range of energy investments already initiated on both sides.
Another very important area is investments and network development planning, especially the formulation of the European Union's ten-year plan for network development. A consistent and effective approach is ensured at all levels, especially as regards transmission network operators, in an open and transparent consultation process, as well as all the main players and the agency.
In this latter connection, the Agency for the Cooperation of Energy Regulators, the Presidency takes the view that we have succeeded in creating a truly independent agency with an effective management. Its tasks are focused on the areas of international and regional cooperation, and it will address in particular the issue of transboundary connections.
Other important elements of the agreement relate to public ownership, the treatment of transboundary cases, enhanced regional cooperation, operation of the market, consumer protection and guidelines that should be adopted by committees of the Commission in comitology procedures.
In these few points I hoped to present you with a brief overview of the main elements of the consensus reached in the Council. I am convinced that the compromise text is also a fine basis for the next Presidency trio and cooperation with this esteemed House.
Member of the Commission. - Mr President, I would like first of all to congratulate all the rapporteurs, Ms Morgan, Mr Chichester, Mr Vidal-Quadras and Ms De Vits, on their excellent reports, as well as the shadow rapporteurs and all the members of the committees involved. The deadlines have been very short and the package is challenging and complicated. I have greatly appreciated all the work done over these few months and the very high level of involvement of the Members of the European Parliament.
Let me again highlight the key challenges that we are facing. I know that they are of particular concern to this House.
With this far-reaching package, the Commission has one objective in mind: the interests of the citizens of the European Union.
Of course, market opening cannot as such stop oil prices from increasing. However, exactly at a time of high prices, we need to ensure truly effective competition on our energy markets to guarantee that the effects of these prices on our citizens are as limited as possible. Already now, some of Europe's citizens have benefited from more choice and from more competition to keep prices as low as possible, as well as increasing standards of service and security.
For far too many of Europe's citizens, however, the process of developing real competitive markets is far from complete, and they are not in a position to make a real choice of supplier.
This is not just about better prices and more choice. Ensuring security of supply will need massive investments in new networks over the next couple of decades. If we allow the status quo to continue, these investments will just not be made to the extent needed.
Furthermore, a functioning internal market is one of the key elements of the EU's efforts to tackle climate change. Without competitive electricity and gas markets, an emissions trading scheme will never work properly and our aims regarding renewable energy will quite simply fail.
We all agree on the need for legislative reforms to remedy the numerous shortcomings of the current legislative and regulatory framework. Indeed, in the Vidal-Quadras report of 10 July 2007, the European Parliament showed its determination in achieving such an ambitious policy in the field of energy.
Let me now turn to some of the issues of the reports in more detail. Of course, the reports are very substantial and I will, therefore, focus on only some elements.
Many amendments that are being proposed can be supported by the Commission. The majority of amendments on strengthening consumer rights in Ms Morgan's report are welcomed, and go hand in hand with the intention in the report from Ms De Vits. The emphasis on stronger regional cooperation of network operators is also welcomed. A number of amendments also usefully clarify or complement the Commission's proposal, in particular as regards the role of the network operator, the powers of national regulators and an effectively well-functioning and secure internal energy market.
On a number of issues, the Commission also supports the overall objective of the committee, although it may have some reservations about the precise wording of the proposals.
I again would like to emphasis that the protection of vulnerable customers and the fight against energy poverty are essential to the implementation of market opening and should definitely be strengthened. The Commission will look carefully at the wording in order to respect the principle of subsidiarity. Price regulation should also not prevent proper investment signals and market entry.
Further, as regards the report by Ms De Vits on the Consumer Charter, I find the report and most of the proposed amendments very relevant. Many of the ideas have also been taken up in Ms Morgan's report, and the Commission can agree with many of these, not least on the need for better information to be rapidly delivered to consumers. As you know, the Commission will shortly propose to Member States an energy consumer checklist designed to help collect and deliver relevant information to consumers about their energy markets.
Indeed, I agree that possible new consumer rights need to be introduced into the ongoing legislative process and that the purpose of the charter is to better communicate on energy consumer rights and thus render them more well-known with consumers.
It will be difficult to attempt to harmonise all public service obligations at EU level. However, the Commission will monitor the correct implementation of the directives, especially to ensure that vulnerable consumers are being defined at national level and that national support schemes are being made available in a transparent and effective way.
In addition, the Citizens' Energy Forum will be the driving force to establish competitive retail markets in the EU, while at the same time ensuring that vulnerable consumers are protected. Following the Conference on the Rights of Energy Consumers on 6 May, the Commission has launched a process of consultation with all parties concerned.
On energy efficiency and promotion of renewables, the Commission fully shares the concerns of the Committee on Industry, Research and Energy, but we believe that the Internal Market Directive is not the best place to discuss this subject. We believe the objectives of the committee can be pursued in the context of the new renewables directive presently under discussion.
Regarding the fight against market concentration, we share the committee's view that this is essential, but consider that the Commission's proposal already gives the right and powers to regulators to take measures to ensure proper market functioning.
On two important points, however, we do not fully share the conclusions reached by the committee: the use of comitology and some issues on the role of the Agency.
On the use of comitology, the general deletion of this procedure would render ineffective the whole process of developing rapidly and efficiently new, very detailed market codes. They will be essential for moving towards truly integrated energy markets in years rather than decades. The most important issue is the ability to make legally binding on all network operators the technical codes adopted under the oversight of the Agency. For this purpose, the Commission needs to be able to adopt them in a fast and effective manner through the comitology procedure. Otherwise, they could not be legally binding within a reasonable timeframe.
In more general terms, guidelines are needed, precisely to have a strong Agency, in line with the position in the reports by Mr Chichester and Mr Vidal-Quadras. Without guidelines to frame its powers, the Agency would simply be unable to issue binding individual decisions on market players.
Provided these essential elements are preserved, in order to take account of the committee's concerns, the Commission could, however, accept the deletion of some of the comitology procedures which, in our opinion, are less essential.
On the Agency, the Commission wants to establish an Agency with strong powers. The Commission can accept amendments which give general tasks to the Agency, and also ensures more open and transparent consultation with stakeholders. However, it is not possible to go beyond the EC Treaty.
A number of amendments proposed by the committee regarding the decision-making powers of the Agency are not compatible with the principle established by the Meroni judgment. This concerns in particular the degree of discretionary power conferred to the Agency. I fully agree with the need for a strong and effective Agency and believe that this can be achieved through the approach suggested by the Commission where the Agency will develop codes that involve real substantive discretion and that these are then adopted through comitology.
I will not end without tackling the issue of the effective unbundling of network operation from generation and supply. The current rules mean that a large number of network operators can effectively discriminate against new entrants. This has an especially stifling effect on investments in the grid and the introduction of new capacity.
The objective that we face, therefore, is to find an approach that will fully remove the inherent conflict of interest of vertically integrated network operators while providing them with the proper incentives to invest and to manage the grid in a non-discriminatory manner.
The Council reached a broad agreement on all essential parts of the package at the Energy Council of 6 June. The objective, following your vote, is to be in a position to achieve the adoption of the package at second reading at the end of this year. If the process is delayed, the package would be at risk of not being adopted before the 2009 elections. I count on Parliament and on the incoming French presidency to make full use of the months ahead in order to reach an overall agreement.
Let me stress that at the Energy Council of 6 June the Commission formally reserved its position on the package, notably to take into account your vote tomorrow.
Honorable Members, you have provided a strong input to this process since its beginning. I look forward to continuing to work together with you on these proposals in the coming months in the interest of European energy consumers.
rapporteur. - Mr President, I hope that if Parliament adopts the electricity report tomorrow, it will be an indication to energy companies all over Europe that we want the consumer back in the driving seat.
Before talking about the most controversial aspect of this directive, I would like to dwell on some of the areas where we have managed to find a consensus within Parliament so far.
There cannot be anyone within the European Union who has not noticed the massive increase in energy prices in recent months. All over the European Union there are people struggling to pay their energy bills so we believe that the issue of 'energy poverty' should be placed firmly on the EU agenda. After all, the ETS system and the renewables targets are European and they impact on energy prices.
We have respected subsidiarity, Commissioner, in our request that Member States should come up with their own definitions of energy poverty and an action plan for dealing with the problem. So, if the Council want a deal on this package, they need to understand that this is a central requirement of Parliament.
Already many rights for consumers exist in the energy field but they are not enforced. So we have asked the national regulatory authorities to use incentives and sanctions to ensure the consumer is protected.
We have also listed additional rights which should be enjoyed by the consumer such as affordable prices for low-income families, an easier way to switch suppliers, increased representation for the consumer, especially when they have complaints, and a fair deal for people in rural and remote areas.
We believe there should be a roll-out of smart meters within 10 years, which should boost energy efficiency, and companies should be creative in the way they charge for energy and not reward people who use more as is currently the case. Priority access should be given to renewables to enter the grid so that we can reach that 20% target.
We have got to understand that when we talk about transmission systems we are talking about monopolies, so clearly there is a need for very strict regulation.
We would like to see much better cooperation between national regulatory authorities and competition authorities. In this way, we might get to a point where we do not have almost half of the countries in the EU where one company dominates over 70% of the market.
Now to the most controversial part of the report - the issue of unbundling. The clear thing is that the current system has not worked. There is a suspicion that some are not playing fair. They are giving priority access to their own company; they put obstacles in place which could stifle competition. That is why I believe, as rapporteur, that total separation of energy supply from transmission companies or full ownership unbundling - as was suggested initially by the Commission - should be the only option for electricity companies.
It is only in this way you will remove the conflict of interest. You can build as many Chinese walls as you want, but there will be no incentive for companies to encourage competition in the market if they also own transmission companies.
We need a level playing field: we need easier access for renewables and SMEs, but, probably more than anything else, we need a stable regulatory framework for the one trillion-worth of investment that is necessary in the EU market. If we fudge this issue now, we will not be giving a clear signal to those investors and the lights could go off in Europe. This issue will not go away and, if the lights go out, governments can fall.
So, who is resisting this? Germany, France, Austria, Luxembourg, Greece and Bulgaria: they think that strengthening these Chinese walls will be enough. Some suspect also that there is an effort to protect national champions who are happy to invest in other markets but are reluctant to allow others into their markets. We should not oversell the model however, we are not likely to see a reduction in prices under any model.
We know that the Council has come to an informal agreement on this issue. They have suggested the strengthening of these Chinese walls. Many of us, however, feel that this will not be enough for European consumers and have suggested sticking to a tough position.
I would like to thank the shadow rapporteurs in particular and everybody involved in this package for the cooperation on this very complex dossier.
Mr President, energy is still, for many reasons, one of the European Union's Achilles heels, mainly due to the unwillingness of some government or business elites to recognise that in order to achieve a common energy policy we need to have an integrated internal market that is open to competition, in which consumers can freely choose their suppliers and in which energy flows from Stockholm to Athens and from Lisbon to Vienna with no major obstacles. In order to achieve this objective, which is still a long way off, we have much ground to cover and many barriers to remove.
In the report on the regulation for which I am the rapporteur, which was almost unanimously adopted in committee, we highlighted the importance of increasing interconnections between Member States, the need to harmonise technical rules at European level, the advisability of giving greater power to the regulators' agency, of better allocation of the responsibilities of system operators, so that they take charge of drawing up network codes and consulting with interested parties during the drawing up of the codes, also giving them the opportunity to propose codes for themselves, provided that they do not contradict the framework guidelines.
These proposals arise from the desire that Parliament has already expressed, to have a European coordination body for national regulators, with the capacity to make decisions on matters with a European scope, avoiding duplication with decisions taken at national level, and to set up a European network of system operators to develop the necessary technical rules to ensure the fluidity of the European market. In this respect, my report is entirely consistent with the Chichester and Paparizov reports.
In order to achieve an internal market for electricity, we need to establish harmonised rules and regulations, ensure that all the players are using the same rules, promote interconnections and have independent regulators with sufficient powers to guarantee investments.
The report by my good friend Mrs Morgan largely contains the right answers to deal with these problems. The subject of ownership unbundling has been cause for a great deal of debate between us, which at times has been quite fierce. However, we are still friends, which shows that Europe has a future.
I think that we are talking about a subject in which the national interest plays a principal role, in which different market models are contrasted, and in which there are established situations that we have to take into account. However, it is precisely these disparities that are largely preventing us from making progress, and I do not think that drawing up a varied à la carte list of models is the solution.
Ownership unbundling is not a panacea, but it is a necessary condition, although definitely not enough on its own, for achieving an integrated single market.
Some of Mrs Morgan's ideas are more debatable, such as social tariffs to deal with the problem of energy poverty, because by doing this we would run the risk of interfering with the markets.
The Council reached a general agreement on the package more than a week ago. We will complete our first reading before the summer. However, to conclude, I would like to convey to the Council representative, our dear and respected friend Mr Lenarčič, Parliament's wish to negotiate an agreement at second reading that is satisfactory for the European Union as a whole.
The parliamentary term is coming to an end, and 'take it or leave it' approaches would be wrong, because, President-in-Office of the Council, Parliament reacts very badly when it is not respected or feels that it is being put under too much pressure.
This is not the time to divide ourselves into those who take a hard line and those who take a softer line or to act solely from the perspective of national interest. It is the time for sensible, balanced, and, in the best sense of the word, European approaches.
rapporteur. - Mr President, first of all I would like to acknowledge the major contribution of my immediate predecessor and, as it were, co-rapporteur, Mr Brunetta, who had to leave this House for another post in his mother state. I would like to thank the shadows for their constructive cooperative approach, which enabled us to create a broad consensus.
It is an interesting challenge to find the right balance between leaving the national regulatory authorities alone to do their own thing and to create an EU regulator. For markets to function well, the role of regulator is absolutely crucial. This agency would complement at European level the regulatory tasks performed by the NRAs and do so by providing a framework for them to cooperate with each other by regulatory oversight of the cooperation between transmission system operators by giving the Agency individual decision powers and by giving it a general advisory role. The Agency would have an advisory role vis-à-vis the Commission as regards market regulation issues and that is an important function.
In the course of the debate on this regulation we have become more convinced of the need to go beyond the Commission's proposals for the Agency to create an agency with more independence and more decision-making powers. If the Agency is to contribute effectively to the development of an integrated competitive energy market for the European Union, the Agency will need more extensive powers and be independent of the Commission in order to handle cross-border situations and deliver effective cooperation between the TSOs and the NRAs - the National Regulatory Authorities.
So we proposed new decision-making powers for the Agency, in particular over the development of the technical codes which my colleagues just mentioned, and the investment plans of the TSOs and a greater regulatory and financial independence. However, with that greater power and independence should come greater accountability to Parliament in particular, but to stakeholders as well. We have therefore proposed to increase the Agency's requirement to consult, its requirement for transparency and its accountability to Parliament.
I should emphasis that we have sought to ensure coherence and consistency in this report and this regulation with the other parts of the package. We have been aware of the issues raised by the Meroni judgment, but nevertheless are of the view that our proposals are appropriate.
The proposed changes to the structure are designed to secure the most effective balance between the needs for regulatory independence and appropriate political control on the other hand. A key principle for me, and for us, is that the independence of the Agency is critical, not only for its effectiveness, but also for its credibility. We therefore propose a stronger role for the board of regulators, a time limit to ensure speedy decision-making and increased financial independence for the Agency.
The future of the European energy market and its development after the implementation of the third energy package will require an important role to be played by the Agency, and that is why the power and independence of the Agency must be enhanced over and above the level proposed by the Commission.
Mr President, ladies and gentlemen, I think that the Morgan report and my report on a European Charter on the Rights of Energy Consumers must be considered together. Today the structural unbundling of the energy sector is more necessary than ever, but it cannot be an end in itself. The question is and remains: is it to the consumer's benefit? That is not self-evident. In this connection, I note that in my country, Belgium, consumers' energy bills will be on average EUR 300 higher in 2008 than in 2007. I realise that rising oil prices are largely responsible - but certainly not entirely.
Commissioner Kuneva's figures reveal, for example, that 20-32% of Britons who have switched provider since the opening of the market are now worse off than before. This is why it is essential that consumers know their rights with regard to the energy sector. This is absolutely not the case at present. There is a real lack of comprehensible information on these rights, hence the need for a strong, clear, comprehensible document enumerating existing rights: a charter.
Mrs Morgan has already talked about what this must contain. I should like to add a couple more elements. Consumers must be able to switch provider: of course. Free of charge and within one month: certainly. This means that they must be able to compare offers, however, and that is why it is important that contracts and invoices be standardised. To be able to make a comparison, consumers need to have an overview of their current energy consumption and to be informed of such consumption at least four times a year. Mrs Morgan also talked about this - and I support these ideas, which are also contained in my report - the 'smart meter', and the addressing of energy poverty and the National Energy Action Plans that must be drawn up to this end, are a substantial step in the right direction.
As regards the social tariffs, I should like to say to Mr Vidal-Quadras that, in our view, application of these must be possible, must be an effective instrument, for the Member States. That is the only thing we would say with regard to social tariffs, Mr Vidal-Quadras. Thus, it does not strike me as impossible to support that.
In addition, it would seem important to have physical points of contact where information can be obtained. After all, the digital divide remains incredibly real today.
I should like to conclude with what may well be the most important point. In our view, if consumers wish to be aware of their rights and thus well informed, they need to be sent a copy of a charter enumerating their existing rights clearly and comprehensibly when concluding contracts. This is what our group is calling for, no more and no less: that existing rights be compiled and that consumers be provided with these in the form of a readable document. Therefore, I cannot understand the position of the Commission, Commissioner Piebalgs, or of the other groups. A few months ago, the Commission announced a charter; now, a few months on, all we have ended up with is a simple, informative checklist. It strikes us as necessary to go further. For this reason, I would appeal to the other groups to support the amendment tabled by the Socialist Group in the European Parliament. We are not reinventing the wheel; we are merely asking that consumers be informed of their existing rights by means of a copy sent to them when they conclude a contract. If the most serious problem today - as noted by the European Commission - is clear information, or rather a lack of it, I believe that our proposal offers a solution.
draftsman of the opinion of the Committee on Economic and Monetary Affairs. - (SK) The energy situation in Europe and throughout the world is forcing us to seek new effective solutions for a secure supply in the Member States at reasonable prices, subject to further liberalisation of the energy markets, greater market transparency and non-discrimination.
I welcome the European Commission's effort to achieve progress, to create a space for clear-cut rules and relations between the relevant parties within the energy markets. On the one hand, this should lead to the creation of a better competitive environment, and on the other hand it should create an effective regulation mechanism capable of preventing crisis situations.
However, intentions and reality are two different things altogether. Although it has been the subject of many debates and compromise proposals, the energy package still gives rise to many question marks and uncertainties. We all know very well that the biggest stumbling block is the Commission's proposal regarding ownership unbundling of production from transmission within the framework of vertically integrated companies.
Is this really the most effective model to ensure more competition, less discrimination, lower prices and higher investment? The numerous analyses that are supposed to confirm these benefits are matched by a number of counter-arguments that cast objective doubts over these benefits.
My opinion is rather simple but backed up by discussions with both the supporters and the opponents of ownership unbundling. Those Member States that have other models in place must surely be able to make a choice. Eight of them suggested the so-called third way, which I suggested as draftsman of the opinion of the ECON Committee, as an alternative to the ownership unbundling model.
Indeed, the above-mentioned committee has already adopted this proposal. Before reaching the final conclusions, we should ascertain whether each proposed model is functional, provides a continuous energy supply, is transparent and non-discriminatory, and whether its transparency and non-discriminatory character can or cannot be achieved through more effective regulation.
We also have to clearly establish whether or not the proposed solution represents a breach of the right of private ownership. In this context, I think that compromise Amendment 166, tabled by 40 Members, which enables the application of the so-called third way, represents an optimal solution under the given circumstances and respects the demands of a significant number of Member States.
opinion draftswoman for the Committee on Economic and Monetary Affairs. - (BG) The proposed Regulation of the European Parliament and the Council to amend Regulation 1228 concerning access to the network for cross-border exchanges in electricity aims to accomplish the setting up of the Community energy market. The opinion of the Committee on Economic Affairs underscores the improvement of competitive environment, overcoming existing barriers for new market entrants to access the network and promoting investment which is crucial for national economies and individual consumers. Regional cooperation and interaction among network operators help channel resources towards interconnectivity and diversification of supplies. For my country, Bulgaria, being a border of the European Union, this is an opportunity to integrate actively in the European electricity network. The energy area is driven by demand, supply and environmental impact. Any decisions should take into account the impetus gained in the energy sector, and its strategic importance for the development of modern economies.
Mr President, Commissioner, ladies and gentlemen, the Committee on Economic and Monetary Affairs went to Paris to examine all these directives. We also met with both trade unions and electricity transmission system operators.
Everyone has campaigned for a stronger agency than the one proposed by the Commission. We are familiar with the case law of the Court of Justice and we are fully aware of the fact that the Commission was proposing not to change the Treaty in order to avoid creating difficulties.
That is why in its opinion, the Committee on Economic and Monetary Affairs recommends strengthening everything to do with monitoring, recommendations and suspensive power, but advises against giving the agency the power of administrative policing that goes as far as imposing fines.
Only the Commission has this administrative policing power. I believe that in this respect, we can take account of the Treaties in their current state and also the needs for market regulation.
draftsman of the opinion of the Committee on Industry, Research and Energy. - (HU) Thank you for the opportunity to speak, Mr President. Commissioner, ladies and gentlemen, dissatisfaction among energy consumers has increased noticeably in recent years as a result of rising prices and a lack of regulatory transparency. It is for precisely this reason that it is so important that the European Parliament will shortly be giving its blessing to a legislative package that will help to ensure that the electricity market functions more effectively. I am convinced that the sharp rise in prices and the increasing helplessness of consumers has largely been due to the inadequate functioning of the market. In many Member States, it is still the case that consumers compete for suppliers rather than the reverse.
In Hungary, for example, market liberalisation at present means higher prices and deteriorating standards of service, thanks to the hotchpotch manner in which market liberalisation is taking place as a result of mistakes by the government. Adoption of the package of reports we are debating today could put an end to this situation. The new legislation may at last enable genuine competition to take place in the energy market, and suppliers may finally find themselves in the position of actually having to compete for the consumers.
In addition, the energy package also creates better conditions for the kind of investment that is absolutely vital for the future of Europe's energy supply. It will provide a stimulus for energy efficiency and, I believe, also facilitate the spread of renewable energies. Another welcome feature of the proposals is that they reinforce consumer protection provisions, compliance with which is often lacking at present. One of the reasons why this is particularly important now is because runaway energy prices are a major cause of poverty. In my opinion, efforts in the field of energy policy should always be assessed in the light of consumer satisfaction. We are taking an important step towards more effective regulation. The package of proposals will boost competition while at the same time improving security of supply. It is our hope that the adoption of this package will ensure that in future Europe's energy consumers will not face unreasonable prices as a result of regulatory inadequacies. Thank you very much, Mr President.
Rap avis IMCO. - (RO) Dear colleagues, the initial project of the Agency for the Cooperation of Regulators provided two possibilities to the Parliament: to reject a useless institution or create a more efficient one.
It has opted for the second solution, not despite the Meroni clause, but within the limits of the Treaty provisions. The amendments adopted in committees, generally convergent, have changed the initial prerogatives significantly. Consequently, at this moment, we are expecting that, by its activity, the Agency shall strengthen the role of national regulators and support their operation, allow the technical harmonization of European networks, as a condition for a real internal market and make possible the mutual supply of energy among the Member States, take into consideration the consumers' interest and carefully monitor the developments on the energy market.
We are expecting the Agency to be a useful instrument of the common energy policy. We are not expecting either the provision of these prerogatives to reduce the possibilities of the European Commission compared to the Parliament and in fulfilling the energy policy, or the decisions of a technical nature to substitute the political ones. Our final goal remains the provision of sufficient energy at an accessible price for everyone.
draftsman of the opinion of the Committee on the Internal Market and Consumer Protection. - (PL) Mr President, deriving benefit from the energy package that has been adopted will depend to a great extent on political decisions. Only France's leaders have made energy and the economy independent of gas and oil imports to a great extent. The leaders of the other countries lacked imagination.
The unforeseen massive rise in gas and oil prices is forcing us to decide on the scope we should give to developing atomic energy and other sources. How should we exploit the network in order to ward off a crisis? The proposed regulations on access to the network in cross-border electricity exchange and common principles on the internal energy market should promote full synchronisation of the networks of the countries of old Europe and the new countries. This will ensure greater security of energy supplies and may bring about a limitation of energy prices by increasing competition.
The Agency for the Cooperation of Energy Regulators that has been set up should, in cooperation with entities acting in the market, ensure that the market functions properly. The Agency's powers should be increased to meet the needs of the market.
I support regulation that promotes competition and the expansion of power generation.
on behalf of the PPE-DE Group. - Mr President, I would firstly like to congratulate Mrs Morgan on her efficient work on the report.
I would just like to say one thing in response to her intervention earlier today: do not let Member States run away from their responsibility to fight energy poverty and secure the well-being of their citizens; do not let any government abdicate that responsibility.
Having said that, I would like to emphasise what I think is the most fundamental question in this discussion, namely: Are the European energy markets good enough? Are they functioning well enough? Is the legislation good enough regarding consumers' well-being, low prices, industry and competitiveness, and the opportunities to make the best use of all energy sources, not least renewables?
I think it is fair to say that the answer is 'no' if we are to respond to the challenges of climate change, to decrease energy dependency and to connect the European energy markets with each other.
That is why we need reform and why it is important to get a level playing field opening up for new entrants, ensuring that we have open and fair competition. It is in this perspective that we need to look at the discussion about ownership unbundling. I think the Council has a responsibility to make a compromise among its members. Parliament also has a responsibility to try to contribute to the best possible solution and we have a common responsibility.
I ask both the current presidency and the incoming presidency to take this question seriously. The energy markets of today are not good enough. We have a common responsibility to achieve the best possible solution and that is why I hope you will listen to Parliament and we will listen to you.
on behalf of the PSE Group. - (FI) Mr President, I wish to thank the rapporteurs and everyone else, but especially Mrs Morgania, who has seen though to its end what was a burdensome task. We are proposing, among other things, that consumers should have the right to compensation if an agreed service and its quality are not delivered. Consumers should have the right to change supplier quickly and have access to information on a product's energy background: for example, its effects on the environment.
Both my group and the majority of the committee supported the Commission in the matter of ownership unbundling. There should be a system of unbundling for energy producers, making them system operators independent of the owners of energy networks. In other words we have no faith in the 'big' model. It lost by a narrow margin in the vote.
In some countries competition works, and it is easy for consumers to make choices. In others, though, this is still virtually impossible. Most countries have opened up their markets; but a few continue with their decades-old protectionism policy, whilst they take over the markets of others at the same time.
In many countries it is in practice impossible for new energy companies to compete fairly in the market. We want to do something about this. The situation has led to the distortion of competition, poor investments and unreasonable consumer prices.
As much as 77% of energy in the European Union is produced from fossil fuels. Current wasteful ways of using energy have come to the end of the road, as fossil reserves are meagre and they are becoming scarcer, with fewer and fewer controlling them. Only in a viable and successful market is it possible to develop an effective emissions trading system, industry based on emission-free energy sources, and a European Union which is self-sufficient in energy.
The agreement reached last Friday in Luxembourg could be something approaching what Parliament wants to see, though with a few extra features. For example, consumer protection needs to be strengthened. This is Parliament's wish. The Commission still has too many powers in the proposal before us. The comitology procedure must not become a basic principle in lawmaking. It is not a basic principle.
We need separate rules on sanctions in connection with the implementation of new directives. The Union's infringement proceedings are ineffective, too slow and too political. Our aim is to achieve harmony during the French Presidency, and I hope that the forthcoming Presidency assumes its duties successfully, so that the present issue can be wrapped up before the end of the year.
I would like to congratulate the rapporteur, Mrs Morgan, and express my gratitude to my fellow shadow rapporteurs for their constructive work. This document is an important step towards the creation of a united and competitive EU energy market. We have to take this step, as it is an essential condition for guaranteeing competition within the market and the interests of consumers.
In my opinion, the amended agreement is for the most part in line with the strategic goals of the energy policy of most Member States, that is the creation of an efficient, integrated EU internal market.
There are just a few things I would like to point out. Firstly, in the context of the Directive, the issue of energy security continues to be of great importance. In terms of energy projects intended to eliminate energy islands, such as Lithuania and other Baltic states, as well as certain other regions, the political willpower is vitally important, together with general EU policy based on common finances.
It is essential that the idea of cooperation between transmission system operators with a view to developing an integrated European energy market is actually put into practice and does not simply remain a topic of discussion. I would therefore like to call on my fellow Members to support Amendment 168. That would help us reach a decision on the issue of connections.
Secondly, there is no doubt that the principle of mutuality remains vital in relations with third-country players.
Thirdly, the introduction of a European Agency would greatly facilitate cooperation between national regulators and the consolidation of the internal market. The Agency should be given sufficient decision-making powers.
Fourthly, the issue of the independence of national regulators cannot be overestimated. Their appointment must be transparent and open and their activities free from any influence by politicians or executive governance. The authority of all the Member States' regulatory institutions should be coordinated.
Step by step, both the common energy market and the common energy policy would then be developed, which would ensure security of supply along with the highest acceptable price for all consumers. The sooner this is done, the better.
Mr President, I would like to join my fellow Members in expressing thanks for the very good cooperation between the rapporteurs on this package and would like to be the first to respond to an accusation that played a major role in the German discussion about the energy package and particularly about the unbundling of production and transmission networks.
We Europeans are constantly being charged with wanting to make life difficult for large, successful companies. I did not find any such negative orientation in the debates held in the committees - not at all. In my view, it is a positive list that cannot be represented often enough by Brussels. We want fair prices for energy, particularly for electricity. We want transparent pricing, fair market conditions - including for new and smaller production companies. We also want better conditions for decentralisation - an important precondition for the organisation of transmission networks in order to be able to effectively take account of renewable energies and efficiency. What also matters a great deal to us is to put an end to the wastage that is occurring everywhere in the existing network structures. If that is not a positive list of goals for this energy package, then I do not know how it could be improved.
Many fellow Members who do not agree with the majority decision by the Committee on Industry, Research and Energy say that the market, if it is functioning and is left alone politically, can achieve all these goals itself. However, so far, the so-called energy market in Europe has pushed prices up to the highest possible level, and they are still rising. In some countries, there is absolutely no transparency at all for price formation. There is continuing concentration in the energy market and climate goals, environmental goals, are being met either in an unsatisfactory or at best in a mediocre way.
The unbundling of production and transmission networks is an important step towards bringing us closer to the positive goals in this energy policy. In the light of the Irish vote last weekend, it is also undesirable for a German-French political cartel to work against the suggestions of Parliament and against the original suggestions by the Commission, as that is a classic trade-off issue. The Germans and the French, Angela Merkel and Nicolas Sarkozy, are supporting domestic companies at present.
What we want to see taken into account are the interests of consumers and the question of whether we are really future-proofing our energy sector or not. The majority of citizens would not choose a Europe of companies but, at this point, would choose a Europe of consumer protection and fairness. Thank you for your attention.
Mr President, ladies and gentlemen, in spite of the fine proposals adopted by the Committee on Industry, Research and Energy, which warmly welcomed the position put forward in the Morgan report - and I would also like to congratulate the rapporteur for the excellent work she has done - I am sorry to say that recently positions have emerged that in my view are designed to change the fine achievements of the committee.
I refer to the Council's conclusions, which leave little space for a concrete change of approach to create a competitive and competition-based energy market. The Council is proposing the ITO model, which is in fact very similar to the third way. This position does not seem to me to be at all consistent with the work done by the committee, which has endorsed by a considerable majority full ownership unbundling and total opposition to the establishment of alternative systems, not to mention the marginal role of the agency. I wonder, therefore, what is the point of creating an agency if it is only supposed to play a purely advisory role?
If we tried to overcome the current diversity of legislative frameworks, according to the Council we would exacerbate the situation and create even more distortion. I therefore hope that Parliament will exercise its vote with awareness and will stick to the line set out by Mrs Morgan.
on behalf of the GUE/NGL Group. - (CS) I would like to say that Commissioner Piebalgs is in a bind, and has basically become a victim of the bureaucrats who are making us take an action in a hurry, without giving it enough thought. It is also true that the data available to us is not reliable. The data they made available to us come from 2003/2004, while the energy markets were in fact only fully liberalised in June 2007, and the practical information concerning the differences between the old and the new Member States has not yet been evaluated. It also has to be said that the practical information gained from the first two energy packages has not been evaluated. I believe that in addition to this criticism, which also applies to the underestimation of the risks as regards the Member States' energy security - risks that are too high because an absolute fortune was dumped on the market without any safety mechanism ensuring that it would not end up in the wrong hands - some positive solutions must be provided, too.
I think that the Agency should have the competences that would enable it to prevent electricity blackouts, and that the Commission should have the power to impose a price moratorium in case year-on-year average energy prices rise by more than 30% in all the Member States. If the average growth in Member States reaches 30%, Commissioner Piebalgs and his colleagues should be able to impose a price moratorium, as the experience of some European Union citizens, namely fishermen and road hauliers, shows at present. I think that this measure would receive a positive response in the EU Member States and would enhance the prestige of our Community.
on behalf of the IND/DEM Group. - Madam President, these reports bring the usual wish list of incompatible objectives: security of energy supply, an efficient energy market, reduction of CO2, harmonised rules for all countries and cheap energy for pensioners. Well, cheap energy for some means that the rest of us pay for it.
Perhaps we think we shall win friends by forcing governments to provide subsidised energy to those suffering from so-called 'energy poverty'. Is there no area of activity in which the EU will trust national governments to do what they think is best for their own peoples? One thing that these reports should highlight, but do not, is the foolishness of the targets for carbon and renewable energy. The oil price is high and likely to remain high, yet the cost of energy to consumers is going to be higher still in order to subsidise renewables.
Ironically, sustained high oil prices are just what is needed to reduce CO2 emissions. They will reduce consumption and stimulate the development of alternative sources far more effectively than any number of targets and directives. Who knows? We may eventually find that wind power becomes viable.
In the end it will be very hard to impose harmonised unbundling rules across 27 Member States, irrespective of the benefits that this may or may not bring. Countries would indeed be foolish to rely too heavily on their neighbours for energy supplies. When the lights go out, when hospitals have no power, national interests are going to prevail irrespective of orders from the proposed EU regulator. That is how things are.
(CS) I very much agree that the Member States should retain their power to freely establish ownership relations between energy producers and transmission networks. I also welcome the strengthening of the independence of the rights and duties of national regulatory authorities. Regarding access to the trans-European networks, I see explicit auctions as a good solution. Of course, the proceeds from auctions should be invested in tariffs. I also agree that the Agency for the Cooperation of Energy Regulators should operate on the principle of each country having one vote.
However, ladies and gentlemen, I must say that I am not convinced that ownership unbundling, auctioning or launching another Agency are the best ways of achieving better electricity markets. We are facing the reality of rising energy prices and energy consumption, and this, in my opinion, calls for more power stations to be built and, in particular, for massive strengthening of the transmission networks. It is also necessary to support and promote the nuclear option as a clean and safe energy source. We have to stop fearing nuclear power.
Madam President, I believe that this House, along with the Council and Commission, believes very strongly that consumer rights in the energy sector in Europe should be clearly stated and well protected. We are all convinced that mechanisms need to address the shortcomings that currently exist in our systems across the European Union.
We also all agree that we need a tool with which to clarify and consolidate energy rights that exist in European and national legislation. We agree that this tool should be part of a broader communication strategy, of which the Commission's checklist is an important part as well.
The report that Mrs De Vits has authored - and I would like to commend her on her work along with the work of the other shadows - is an important step contributing to this debate. It answers some of the key questions that European citizens are asking us and I would like to focus very briefly on some of these questions.
European citizens want to pay for what they consume and they want to know what they pay for. So firstly, the report talks very strongly about the need to have transparent prices and insists that these prices should be based only on consumption, that invoices should be developed along best practices existing in the European Union, that they should be comparable and that tariff simulators should exist so that consumers can see which company offers them a better choice.
Consumers want to have a choice and they want to be protected from the fear of being disconnected from the grid, and that is why the report focuses special attention on this. It talks about the need to provide safeguards against disconnection and to use this only as a last resort in Member States.
Finally, it addresses the question of vulnerable consumers. I agree very much with Gunnar Hökmark who said earlier that we should not let Member States get away from their responsibility. The responsibility to protect vulnerable consumers lies with the Member States: that is what we pay our taxes for.
Ladies and gentlemen, I call on you to vote tomorrow in favour of the report as it has been submitted to plenary.
(FR) Madam President, Commissioner, ladies and gentlemen, my speech will focus on the issue of ownership unbundling, although I do not think that this is the most important issue. Actually, I think that we have wasted too much time on this issue.
To unbundle or not to unbundle, that is not the question. Managing a network requires industrial expertise. Electricity cannot be stored; the frequency and voltage of the grid must be maintained according to market demand. With ownership unbundling, the Commission still faces the risks of speculative or political system operation. The question of ownership, industrial management and network security has not, in my opinion, been sufficiently analysed.
That issue aside, we have managed to promote the role of one of the key players in the functioning of the internal market: the regulators. They must be given real powers so that they can exercise their rights and responsibilities. Through the Agency for the Cooperation of Energy Regulators, regulators will have a pivotal role when it comes to cross-border issues and the harmonisation of technical codes to ensure that our networks function better and are more secure.
The Group of the Alliance of Liberals and Democrats for Europe has tabled three amendments: the first is to underline that the functioning of the internal market must hinge on the interests of the private and industrial consumer. This is self-evident, but it is still worth repeating. The second concerns long-term contracts which are subject to compliance with certain principles. These should be seen not as a barrier to competition but as a stabilising factor. It should be stressed that this is requested by industrial consumers. Finally, the third is there to provoke discussion. It is a question of the Commission, in consultation with all the market players, contemplating the move to a European transmission system operator. This may be a long way off, but it is an interesting point to consider. The future of the internal electricity market could be guaranteed with a European electricity transmission network.
Madam President, this market is not a market, but a hold-up: one costing EU consumers something like EUR 70 billion a year in undue windfall profits going to 10 or 12 big energy oligopolies in Europe. I can fully understand that these companies want to keep this going. How do they keep those undue windfall profits? First, you prevent ownership unbundling. I am sorry, but France and Germany are not small peripheral EU Member States. If they do not unbundle, we will never have a really integrated grid and we will never solve the conflict between producing electricity, trading it and facilitating competition through your grid.
The second issue - and that is what is happening now - is that they are trying to escape regulation both from the regulatory authorities and from the cartel authorities. Therefore they want to create regional markets. However, if we do not have a strong EU agency, these regional markets will be a regulatory no-man's-land: E.ON, RWE and EDF are too big for a regional market - France, Germany and the Benelux countries. Therefore, without a strong EU agency and a better interface between regulatory agencies and cartel authorities, this EUR 70 billion hold-up will continue.
(LT) I would like to start by thanking the rapporteurs for their balanced work and excellent cooperation. They had to face a rather difficult challenge, as the Commission had proposed a very complex, novel approach towards the document, the package of documents. The European electricity market (the model established over the decades) was based on national vertically integrated companies, which operated within their markets, protecting them.
To my mind, we have three main vectors and three main ideas: the development of the process of concentration on a European scale, the lifting of national restrictions through the implementation of the principle of unbundling activities; I see the second principle as the enhancement of the process of centralisation by establishing a European Agency, with the aim of achieving better coordination with national regulators, which is very good, and most of us are in favour of this.
The third principle, which was not clarified and, to my mind, remains quite obscure and raises quite a few questions, is the principle of isolation from third-party investments in European transmission systems, which could possibly... The Commission failed to supply clear answers regarding its vision for the future and what political, financial and economic hazards might ensue as well as how the consequences of implementing this principle could affect the energy policy or general EU policy.
There is one more thing I would like to mention: the market impulses referred to and the principle of unbundling activities are not strong enough to change the nature of a natural monopoly in an energy market, as some isolated markets still remain, as well as regional markets; therefore, political agreements would have to be achieved on a wide scale in such circumstances...
(The President cut off the speaker)
(FI) Madam President, Commissioner, the most certain end result of the liberalisation and harmonisation of the European Union's energy markets is a hike in the price of electricity. That will be because of electricity's pricing mechanism, as Mr Turmes showed.
The market price is determined in the wholesale power exchanges. There the price of all electric power is determined by the most expensive production cost of the most expensive product. When the most expensive form of energy is coal-based, the exchange is a profit machine for the producers of hydroelectric and atomic energy. The same companies will also gain from the EU's emissions trading system. Emissions rights at the exchanges will also be added to the price of the electricity for whose production they are not needed.
We need to learn a lesson from the experiences of the United States of America. The NGO known as Public Citizen has estimated that in the 14 states in which the price of electricity is not regulated it is 52% higher than in the 36 states where it is. The problem with the electricity pricing mechanism has been ignored in Mrs Morgan's report.
(SV) The electricity market has been more or less monopolised in all the industrial countries. Economic research has shown that national economies stand to make large gains from the introduction of competition into the electricity market, but in that case it is important to break up vertical integration structures. The electricity producers should not also handle electricity distribution to customers; there is a need to unbundle the electricity sector. A small number of EU countries are carrying out such reforms. These are the Nordic countries, the United Kingdom, the Netherlands and Spain. The EU institutions were not required. The countries are doing it in their own manifest interests. Opposition is considerable in many major countries, for example France and Germany, which are more interested in an EU state than in the prosperity which a free internal market offers.
There are strong reasons for the EU to force the pace. Effectiveness and prosperity will increase for all Europeans if competition in the electricity sector encompasses the huge EU market in its entirety. Political pressure needs to be brought to bear on the Member States which do not want competition.
(DE) Madam President, whether you like it or not, Ireland has voted. Now you must respect their decision. Europe has the opportunity of the century, by which I mean that Europe must finally become democratic and efficient. For the energy market, this means not holding back. Get stuck in to the big tigers, the RWEs, the EDFs - get right into the thick of things, where the problem lies, unbundle and apply subsidiarity. It is possible, it would be visionary, but it has nothing to do with the EU to date, controlled as it is by lobby interests and their centres of power. On the other hand, if you do not change anything in this area, and if you do not take the vote in Ireland into account and pronounce the Reform Treaty dead, then the chance of the century for a democratic Europe and for a fair energy market will become a world in which extremists, on both the left and the right, call the shots.
(DE) Madam President, ladies and gentlemen, we had all agreed that this was about better prices, more investment in transmission networks and cross-border connections to create more competition and a market that is not so much controlled by one or a few companies.
Then, when weighing up the facts, we found that those provided by the Commission do not add up at all. There is no evidence, no facts to prove that ownership unbundling leads to better prices and greater investment. It is not true - or can you tell me why prices are higher in the United Kingdom? Is there more investment in Spain? Is there less, or more, competition there than in other countries? The facts show conclusively that there is no one-size-fits-all solution.
The sensible thing to do, therefore, is to seek a compromise whereby Member States that wish to achieve this goal - which must be achieved - by taking a different route are free to do so. That is the background to the attempt at a third option, a third way. Incidentally, it is interesting that we in the Committee on Industry, Research and Energy have moved some way on this over the last few months. There are other committees that have voted against ownership unbundling. In our committee, there is a new compromise on gas, worked out by Mrs Laperrouze and Mr Vidal-Quadras. There is also a new compromise within the Council. We are serious about voting again tomorrow on electricity to re-establish the way things were many months ago. However, that has been superseded; that will not be the result.
A parliament that wants to be taken seriously must be open to these new conditions and changes. We have been rushed through the entire process and I was constantly told that we had to work fast, we had to hurry, we could still try the experiment of finding clever solutions that move in the direction of Parliament's decision. Therefore, I urge you to go beyond party lines and vote for the proposals we have presented here, to find compromises along the lines of what we voted for regarding gas and what the Council voted for.
(HU) Madam President, Commissioner, we have taken an enormous step this past year, because establishing a common energy policy represents an enormous step for the whole of the European Union. We are talking about the kind of energy policy that simultaneously promotes the strategic interests of the EU Member States, the rights and protection of Europe's residents, competitiveness and growth of the European economy, and conservation of our environment. These five proposals raise the prospect of achieving the kind of market integration which will not only transform the way in which companies in the energy sector operate, and separate and increase the transparency of energy generation, transmission and supply functions, but also give greater priority than ever before to the fundamental rights and protection of energy consumers. In the context of European coordination, the task of monitoring fair market competition, stimulating cross-border energy trading, and ensuring that high standards are met in response to consumer demands must be given to an authority invested with broader powers than hitherto, and which is independent both of governments and of the energy sector. This is why the European legislature has moved decisively towards establishing an Agency for the Cooperation of Energy Regulators. The draft report produced by my fellow Member Mr Brunetta and later taken over by Mr Chichester has this as its aim. I was pleased to have the opportunity of working with them as shadow rapporteur representing the Socialist Group in the European Parliament (PSE). I consider it a great success that, by establishing a responsible, independent and strong European agency, this jointly-produced draft regulation will not only promote cooperation among regulators in the Member States but also help to achieve the primary goal of fostering regional markets and developing the networks. As socialists we insisted on the creation of a strong and independent authority, since we know that in a liberalised European market everyone wants to buy where it is cheapest, and to sell where it is most expensive. We therefore really need the kind of regulatory authority that will take action to combat any market distortions that may occur. It is in the interests of Hungary and of all the other small Member States to create a strong authority, thereby helping to ensure its independence, establish cooperation, enhance market transparency and secure investment for development.
Mr President, I would like to remind everyone that European energy supply is not an ideological issue. The world has changed for ever. Whole continents are beginning to compete in the energy sector, and let us be candid about it: no one can remain isolated from electricity or motorisation. The goal of energy policy is to ensure Europe's supply security and competitiveness. I would nevertheless like to conclude by saying that the PSE Group believes that consumers should be treated as the key component of European energy policy. We very much regret that our conservative fellow Members do not support making the Consumer Charter mandatory. Thank you for your attention.
(DE) Madam President, in the last few minutes we have talked a lot about industry. I am glad that Mrs De Vits addresses the rights of energy consumers very directly in her report. Indeed, it is vital to ensure that consumers are aware of their rights and that they can also be certain that their rights will be observed.
Unlike Mrs De Vits, however, I do not believe that we need completely new laws -certainly not at European level. It is more a matter of properly and appropriately implementing existing legislation into national law. We therefore need strong supervisory authorities that take care of this, and we must ensure that we have sufficient transparency so that consumers really do know their rights. The Charter can provide a meaningful supplement to this, not in the sense of becoming a binding legal document, but simply in the sense of providing a point of reference for politics and the economy by summarising consumer protection legislation relating to energy.
We all know - it is a matter of course - that our citizens can play a meaningful role in society and the economy only if they have access to appropriate provision of energy. To that extent, it is certainly important that we ensure that everyone, even the poor and the poorest of the poor, gets what they have a right to. However, I do not believe that it is for Brussels to prescribe social tariffs. We should leave that to the Member States and industry in the Member States. Otherwise we are not introducing anything more than a redistribution mechanism. The best scenario would be to link protection of the poor with the efficiency measures that are required to achieve our climate protection goals. Intelligent solutions such as digital counters can be very useful here. In that respect I have nothing against encouraging the industry to introduce these within 10 years. Then consumers will know exactly how much they are using and can plan around that and economise.
Madam President, I echo the congratulations to our rapporteurs made by previous speakers. I think Parliament has done a good job today for Europe's consumers, but I focus particularly on one issue and one amendment. That is Amendment 161 to the Morgan report, pushing for better access to the grid for renewable operators. I hope that amendment will be successful when we vote on it tomorrow. I call now for stronger action on the part of the Commission in cases where the national authorities are actually part of the problem rather than part of the solution.
By way of example, in the United Kingdom we have Ofgem, our national authority, which has a locational pricing mechanism for access to the UK grid that actually discriminates against renewable operators within Scotland, my country. I would like to see a greater degree of European coordination and action against the individual Member State operators where they are part of the problem. I think we have made a good start towards that today and look forward to seeing more of it.
- (PL) My congratulations on the reports, which tackle the most important consumer and political problems facing our continent. The unbundling of distribution from generation and trade in energy is of key significance for both individual and industrial customers. Where unbundling is introduced, energy prices fall, or rise more slowly. In countries where unbundling has been carried out, the mean rise in energy prices for domestic users was 3% during 1998-2006. Where this was not done, energy prices rose by 28%. Similar trends are visible in the industrial customer market.
Energy these days, though, is also about security of supply - in other words, politics. The Russian state monopoly has increasing investments in 16 EU countries. In Germany, in France and in Italy Gazprom even has access to individual customers. This is sufficient reason for execution of the principle of mutuality in commercial relations with third countries. Otherwise we shall be defenceless, and we shall pay for it with our security.
(EL) Madam President, the common theme of the proposals for the energy market is its restructuring in favour of private enterprises, while public energy suppliers are being weakened, despite being left to bear the underlying costs.
In my country, where the energy market is controlled by public suppliers for the public good, anything like this will have very unfavourable consequences. The EU is asking for the base of the pyramid to be entrusted to capital enterprise so that the prices for other goods can be set. This is because, to a large extent, energy determines the cost of the production process, which will be passed on incrementally to the consumer.
In these times of ever-increasing energy demand and steadily rising oil prices, leaving the energy market to the mercy of the private energy giants will be disastrous and cartels are likely to be formed. The theory of price regulation through competition is simply a myth: in practice, it has led to the creation of powerful monopolies in a number of sectors of the economy, with devastating effects on the market and consumers.
(DE) Madam President, surely, given the record prices for petroleum, energy independence for Europe finally has to be a top-priority issue! The EU must reduce its current dependency on the Gulf States. We need to improve our relationship with other countries besides Russia without becoming excessively independent. We will also need to consider what to do about Iran in the long term. If a study comes to the conclusion that we are putting too much faith in the vague promises of Central Asian dictators and unconfirmed reports of petroleum stores in relation to the Nabucco pipeline project, then we will have to develop a constructive relationship with Iran which, after all, has the second-largest petroleum reserves in the world.
It must not be forgotten that the ever-increasing profits of the Gulf States, thanks to rapidly rising petroleum prices, are also used to promote Islamic fundamentalism around the world. This is another reason why, in my opinion, we in the EU must invest more in alternative energy suppliers.
Madam President, I congratulate the Commissioner, and also the rapporteurs on their excellent reports and their good work in drawing up directives that might unify the European energy market. Long-term investment, the principle of solidarity, market access, regulation of cross-border flow - the important objectives of these regulations are all about this. Let us not forget that at the end of the day the consumer is number one - and that is what all these regulations are about: protecting the consumer, users' interests and energy in the European Union. Let us also keep in mind that our regulations will not provide a solution to every problem, such as the rise in oil prices, nor will they prevent a rise in energy prices linked to the introduction of CO2 emission costs, but they will significantly simplify and support our actions to the benefit of energy users.
Let us tell ourselves that, yes, we know the solution proposed in Mrs Morgan's report will probably not be final. What we have here is a very good basis for discussions with the Council on the subject of a final solution. This final solution, where electric current is concerned, must be moderately distant from the solutions in the second package, otherwise the introduction of the third package would not make sense. At the same time the solutions for gas must be similar to the solutions for electricity, but they must definitely not be identical. Today we are clearly seeing that ownership division for the energy market will be greater more and further-reaching than for gas. We must accept and respect this.
This point is also very important - third party access to the market, access to parties from third countries. That is why this is also a key issue, in order not give privileges to investors from outside the European Union.
Just to conclude, I would like to say that this is one of the most difficult discussions that we have had, and it has been conducted very properly and with respect for all parties.
(DE) Madam President, I am delighted that, in the De Vits report, we have a very good report before us and I am delighted that all our fellow Members are of one mind regarding solidarity, transparency and consumer protection. I think this is wonderful.
However, I must say one thing: I find those on the right of the Chamber both cynical and hard to believe. It is hard to believe them because they are not in favour of a binding charter on the rights of consumers - something that is incredibly important if citizens are to know what rights they have. I find them cynical because everyone in this Chamber was united in backing the idea that air passengers should be aware of these rights, and air passengers are not exactly the poorest people in our society. For the poorest, however, who really do need to be aware of their rights, this will not be provided.
Therefore, I ask you earnestly to reconsider. Please ensure that we make this Charter obligatory.
(IT) Madam President, ladies and gentlemen, this package is arriving at Parliament right in the midst of the great challenge that energy is posing for our society's future.
What the unsustainable and unstoppable rise in crude oil prices, the perverse effects of the use of biofuels on the availability of food and the large energy demands of the developing countries are telling us is that action by the European Union is no longer just a necessity but is absolutely crucial. Above all, we need a legislative framework that will finally create a European market in electricity and gas, a market that is able to regulate itself in a balanced manner, that has national and European regulators, that guarantees competitiveness, openness, transparency and efficiency for consumers too, that allows large businesses to remain strong and at the same time allows new entities to be set up and to grow, that makes progress instead of going backwards. In this sense we hope that, for electricity, unbundling will not mean a step backwards, that is, that ground will not be lost as regards the good practices already in place in many countries in terms of separation of the network. What we need is a market that provides certainty for investors and operators, but also real opportunities for consumers, whether they are businesses or individuals. I would like to finish, Madam President, by saying that we must genuinely strengthen the hand of consumers by offering certainty, guarantees and fair prices.
(LV) Firstly, I would like to thank the Commissioner and the majority of my fellow Members for truly liberal access to the electricity market, which together with energy efficiency measures will really allow us to reduce prices in the future. Two theses - unbundling of ownership and transmission - are and will remain the basic model for genuine decentralised production and security for networks providing access to electricity produced from renewable resources. I also have one more dream I would like to see this package fulfil: that finally a unified European electricity network will be created and that the Baltic States will also be among the members of this electricity supply network partnership, on which we have experienced an endless number of obstacles both within the European Union and outside it. Thank you.
(IT) Madam President, ladies and gentlemen, I think that in a Europe that every day is suffering from ever greater inflation and from galloping prices due in large part to the cost of energy, talking about a European charter of consumer rights is our clear duty and I therefore endorse the report and thank both my fellow Member and, of course, the Commission.
It is right to stress that an energy supply is a vital pre-requisite for participation in economic and social life. Nonetheless, one point is that there is already legislation in force, but often citizens' rights are not being respected with in terms of prices, tariffs or tariff transparency, with discriminatory rules that often prevent the comparison of tariffs.
I can therefore only hope that joint action by the EU and the Member States, always abiding by the vital principle of subsidiarity - as the excellent report by Mrs De Vits also stresses - is crucial. The adoption of the third package, in my view, will also serve to ensure better protection for consumers as well as small and medium-sized professional users.
(EL) Madam President, ladies and gentlemen, the fact is that the third energy package has divided the political groups, especially on the issue of ownership unbundling.
Clearly, this split is due not to ideology, but to the differing internal situations and starting points of the various Member States; it arises from corresponding splits among the Member States in the Council. These internal situations should be respected if we wish to avoid internal social upheavals.
Personally, I fully endorse the idea of ownership unbundling, but I am well aware that unbundling could under no circumstances be imposed in my country at this time. There has to be an interim period to allow all parties involved to adapt to the new circumstances.
After lengthy and laborious negotiations, the Council has achieved conciliation on the 'third way'. I therefore think we have a duty in this difficult issue to support the conciliation by possibly improving it on certain points in the light of experience.
Ladies and gentlemen, it is important that we all come out of conciliation with our heads held high. This can be achieved only if the vital interests of certain Member States are not put at stake. We must make no compromises on the basic principles of independence and effectiveness that should govern the activity of energy transmission system operators and energy regulators.
(ES) Madam President, I would like to congratulate all the rapporteurs on their good work, and in particular express my support for Mrs Morgan's position with regard to full ownership unbundling between generation and supply activities on the one hand, and network ownership and operation on the other.
Large vertically integrated companies obviously make it difficult for new competitors to come onto the market and, in particular, for renewable energy sources to be developed and installed. All of this takes us further away from the objectives on competitiveness and combating climate change that we Europeans have set ourselves.
I would therefore like to invite the minority that is against unbundling to leave aside national interests, which disappear in the short term, and to take steps towards joining in building a Europe that is strong and secure in terms of its energy supply.
To conclude, I would like to point out that while network access for renewable energy sources is essential for achieving our objectives, developing electricity interconnection capacity is no less essential, especially for the most isolated countries in our energy market.
I would also like to thank the rapporteur who took this issue into account.
Madam President, the European energy market today continues to reflect, in my opinion, an old market structure dominated by national or regional monopolies, and this in spite of the evident benefits that liberalisation brings for European customers in terms of price, cost reduction and efficiency. This is to say that liberalisation of the gas and electricity markets is still a work in progress. For instance, we still need to move forward in eastern European countries to end state-owned domination of electricity production and to liberalise it, as we did in the distribution sector. I also welcome the steps that we are taking to ensure ownership unbundling as a necessary measure to finally complete our liberalisation of the energy market.
In addition to liberalisation, Europe must also support the development of LPG and LNG terminals and technologies. We need to encourage the creation of a world trade market for LPG and LNG to ease Europe's dependency on a single source for natural gas. Diversification and security of energy supply must now be as high on our agenda as liberalisation.
(SL) Firstly I would like to congratulate the rapporteurs and shadow rapporteurs for the fine work they have done. Europe started liberalising the electricity and gas market a decade ago, and right now we are closest to those genuine, long-desired results. The proposed measures place at the forefront the consumer, who in a well functioning internal energy market will be able to choose from among suppliers and opt for the best one based on his own judgement. I anticipate that an open and transparent internal market will also ensure access to the market for small companies and in this way increase competitiveness, improve conditions for investment in power stations and transmission networks, increase the security of supply and promote sustainable development.
The main precondition for a well functioning internal market is standard and clear rules that apply to all participants in the market. Different models in individual Member States will certainly not lead to the goal that has been set.
Allow me this opportunity to congratulate the Slovenian Presidency. Indeed the Presidency has been focused entirely on coordination and finding a compromise, and despite the strong national interests of Member States, it achieved agreement in the Council.
In the European Parliament, too, the path to compromise is not easy. The pressures, including from Member States, are great. I trust that Parliament will confirm the compromise we drew up in the ITRE Committee. Despite the differences in the positions of the Council and Parliament, I believe that the compromise proposed by Parliament is a good basis for further negotiations and coordination among European institutions.
Finally may I also express my anticipation that in fulfilling the objectives of the third liberalisation package, the French Presidency will invest maximum effort in coordinating work, seeking a compromise and pushing private interests entirely to one side. I also anticipate a similar commitment to finding timely common solutions on the part of the Commission. In this context I am grateful to Commissioner Piebalgs, who stated at the beginning that we must reach a common agreement by the end of this year.
(Applause).
(DE) Madam President, what particularly surprises me about this debate is that even though some of our fellow Members want to prescribe in detail how competition should take place - and there are several possible ways of doing this - they are not prepared to talk about more transparency, more incentives to save energy, opportunities for energy consumers to lodge complaints or the fight against energy poverty. These are precisely the points that I believe are crucial in the Morgan report and naturally also in the De Vits report. This is the signal we need to give to the citizens of Europe tomorrow: we have to say that people must not be affected by the full force of price rises but that there must be opportunities to avoid them by increasing the amount of energy saved and particularly by having more transparency in order to be able to choose other energy providers. I believe it is crucial to give citizens this freedom of choice and also to give them the opportunity to complain when malpractice occurs. I am very thankful to Mrs Morgan for this part of the report.
(FR) Madam President, listening to all my colleagues this afternoon, I am quite surprised that we all agree on the need for a European single energy market, although I feel that we must work on energy efficiency so that consumers pay as little as possible. We are therefore all agreed on the objective to be achieved, but not on how to go about achieving it.
I have not heard much talk or mention of the agreement secured by the Council on 6 June, which does not necessarily require the unbundling of ownership, production and distribution. Now, if unbundling and the single market had triggered a fall in energy prices, it would be apparent. This is not the case in Spain or in the UK, and the Commission has never been able to prove it.
Therefore, let us stop demonising certain companies which actually have the industrial expertise and have shown that they can operate efficiently. When we want interconnection, when we want solidarity, it is doubtless preferable for Member States to be free to choose from several models.
Let us put an end to that single way of thinking that rejects the third way, that makes accusations of a 'Franco-German cartel'. We know that the market alone cannot solve the issue of monopolies, which in any case exist everywhere. The Member States have taken a step towards an acceptable package that can be fine-tuned. If we do not accept it, we risk having no text at all, while our citizens are kept waiting. More importantly, I do not want to see good guys on one side of this Chamber and bad guys - i.e. those who still want to reach an agreement with the Council - on the other.
(DE) Madam President, Commissioner, ladies and gentlemen, I believe we all feel the same about the situation on the European internal market. We do not yet have a European internal market; we have national markets and we have monopolies or small groups exerting control over national markets. We have a situation where energy prices are rising every day and we are dependent on imported energy. We all see the situation in the same light and we also agree on the goal.
Many Members have spoken about this. We want more competition, falling prices, and more investment in transmission networks. We want interconnectors to be extended in order to permit cross-border exchange. We do not want the market to concentrate around only a few large suppliers. The big question is how we want to achieve that, and that is where we come to a parting of the ways. Many Members, including some who have spoken today, believe that ownership unbundling is the universal remedy. I say that if we go down this road only, then we are not seeing the full picture. This is not the way to go!
Allow me to refer to certain countries; Mrs Grossetête also mentioned the situation there. In Spain, two companies, Endesa and Iberdrola, produce 48.3% and 28% of the electricity respectively. In Sweden, Vattenfall is boss, also producing almost 48% of the electricity generated; while in Italy the market is concentrated around ENEL, which has a 43.9% market share. Nobody can tell me that ownership unbundling will achieve what we want, which is to break up the market and create competition.
Therefore, I would ask all fellow Members to support Amendments 165 and 168 tomorrow rather than continuing to see only half the picture. As for everything else in the Morgan report, I find it very satisfactory. My compliments to Mrs Morgan; she has shown a great deal of energy and commitment. However, on that particular matter, I think we should also open a second way for the countries that have unbundled in a different manner. Countries in which the state still owns 100% of the production and transmission systems - such as Sweden, for example - should not be required to change this. However, nobody can say that tomorrow we will be passing a package that includes equal competitive conditions. That is a fallacy.
(DE) Madam President, I do apologise for my late arrival. There are some very long distances to walk in this building and the lifts can be very slow sometimes. The matter we are discussing today and will vote on tomorrow is not necessarily a question of left or right - although it is true that we also have that type of debate in this Chamber - but rather a disputed question about what instruments will achieve our goal. We are agreed on the goal, and Mrs Niebler has just underlined it: we want more competition on the European market; we want prices to be more transparent; we want pricing that is easy to understand. The instruments to achieve this vary greatly, however.
I am among those who proceed on the basis that the option of finding a third way can also be an instrument. We have included these suggestions here and emphasised repeatedly that this has not only initiated the third way, the Council's original suggestion, but that we have also introduced additional regulatory components because the third way that came to us from the Council was not enough for us.
From this angle, we should talk about it again, take stock of ourselves and allow this second and third way as an additional option. What is even more important is that we in Europe achieve uniform regulations, and that the regulatory authorities in the Member States are given consistent competences and independence to implement what we decide here, because in the end, they are the ones who have to respond on the ground.
Recent weeks have given us two succinct examples of the Commission's function of overseeing cartels and competition, although the timing does allow pause for thought. However, a company that violates antitrust law deserves to be punished; that is all there is to it. I do not make any concessions here. Nevertheless, we should discuss whether ownership unbundling is really the instrument we should be equipping ourselves and the regulators with, or whether we should offer more flexibility.
I hope that tomorrow's vote will be such that we still achieve a compromise. Otherwise, we will definitely have to work with the Council to seek and find a compromise. Thank you very much and apologies again for being late.
(NL) Madam President, speaking on behalf of the Dutch delegation of the Socialist Group in the European Parliament, I should like to compliment rapporteur Mrs Morgan most sincerely on the way in which she has prepared this opinion. We are in favour of unbundling. Indeed, this has already clearly been put into practice in the Netherlands with good results, including with regard to investment and the well-functioning market in both the gas and the electricity sector. I think it very important to carry this through at European level, too. I should also like to mention in this connection that Mrs Kroes, the Commissioner for Competition, has done her bit for this development, including by means of what she is currently doing with RWE and E.ON. I think that this is an important development, therefore.
The other aspect is energy poverty, and that is why we consider this a most excellent report by Parliament and hope that it goes through.
Madam President, I should like to give an example of where the Charter on the Rights of Energy Consumers can make a real difference. A small community organisation in Manchester asked for my help in resolving a complaint with its energy supplier. For five years the company was reading the meter but failing to send any bills. In March 2008, the group received an invoice for five years' electricity use totalling GBP 7 540.37, pushing them into debt.
Ensuring consumers are aware of their rights - in this case the simple right to receive a regular bill - is fundamental to putting consumers in control of their energy consumption. At a time when every consumer in every country across Europe is facing soaring energy bills, we must give consumers the information and tools to manage their bills, cut their use and costs and, at the same time, contribute to cutting CO2 emissions.
I urge the Commission to be bold in taking forward a charter of rights, working with regulators, Member States and companies to proactively promote and publicise these rights, and to abandon the notion of a watered-down checklist, which will not deliver a fair deal for consumers faced with today's complex energy challenges and prices. If we can have a charter of rights for air passengers, why can we not have one for energy consumers? Commissioner, I should like you to answer that question.
(DE) Madam President, the European Energy Agency in Paris has determined that we will experience an energy shortage in 2012. It is therefore vital that we devote our urgent attention to creating incentives and investing more in transmission networks and production. The present Electricity Directive provides a good incentive to also shorten the approval periods so that it does not come to a blackout in 2012.
It is also important to strengthen the national regulators so that we can accordingly push for the interests of our own industry in neighbouring countries. It would also be good if we had a regulatory agency for nuclear matters that could make pronouncements on safety and security according to the French model. That is something that ought to be discussed this week in the Council too.
(RO) I congratulate the Rapporteur Ms. Morgan. The certainty of energy supply for the Union requires huge investments and investors need a predictable environment, which encourages long and medium-term investments.
In the context of climate change, the Union intends that, by 2020, at least 20% of its energy shall come from renewable sources. Access to the network for energy transport is essential. In recent years, we have had a rapid increase in energy prices and the European citizens are expecting an answer to their problems from the European institutions. The accessibility and availability of energy are essential for economic and social life.
The setting-up of the Agency for the Cooperation of Energy Regulators will ensure better protection of the energy consumers' interests. I consider amendment 18 of the Chichester report to fall under the competence of the Council.
(LT) I would like to congratulate the Commission on the proposed package of documents for the creation of a realistic EU internal energy market, as well as Mrs Morgan, who, in her report, has presented us with an expert assessment of the market situation along with possible solutions.
I am glad that attention has been drawn to the existence of 'energy islands'. Lithuania is part of such an 'island' in terms of electricity and, in fact, gas supply. This country's situation after the closure of the Ignalina Nuclear Power Plant in 2009 will become unpredictable because of its sole dependency on Russia. Therefore, integration into a common EU transmission system is vital.
The suggested implementation of ownership as the sole means of guaranteeing the independence of transmission operators along with the exclusion of third countries from controlling the transmission systems and transmission systems operators, the priority of the protection of consumer interests - these are the means that will guarantee energy security in the EU and the wellbeing of its people.
(CS) Ladies and gentlemen, as shadow rapporteur for the report by my fellow Member, Mr Chichester, I was one of the supporters of the proposal that in the event of a vote in the Agency for the Cooperation of Energy Regulators, the Commission's original plan of one vote per country should remain unchanged. Putting into practice the so-called 'weighted' voting procedure would give an advantage to the bigger Member States, to the detriment of the smaller ones. The majority in the ITRE Committee supported the fairer principle and I believe that the same will happen during the vote in plenary. The majority of national energy market regulators also favoured the launch of an agency that would be more than just another bureaucratic debating club with no powers. Applying unequal conditions to the individual countries would basically devalue the effort to create a respected and functioning agency. Different national energy markets came into being under different circumstances and still have not been efficiently linked up. The Agency has the opportunity to help to achieve real interconnection.
Madam President, I strongly support unbundling between generation and transmission, but I would say that it needs to be thorough and I question whether it can sit comfortably with any state ownership in either sector. I say that in part from the experience of my own constituency, Northern Ireland, where we have recently entered a single electricity market on the island of Ireland, with much promise about what that would do for stability of prices.
The experience has been rather different. A couple of weeks ago I visited one of the largest consumers in my constituency. Three years ago they were paying just marginally more than the average UK price. Today, under the single electricity market in Ireland, they are paying 76% more than the average UK price. In effect they have been decoupled without gaining any advantage, and the primary reason is, I believe, because that single market was created without adequately dealing with the issue of the state monopoly of the ESB.
(NL) Madam President, to be brief, there has been a real decline in investment in the electricity market, particularly in cross-border grids, in recent years. A new legislative package is now needed, therefore, and Commissioner Piebalgs knows as well as my fellow Members how important the level playing field is to me. Splitting ownership is the best option, then. Fortunately, the Energy Council has realised that this level playing field does not exist at present.
The ban on takeovers by horizontal non-split undertakings in the coming years is justified, therefore; there is to be no cherry-picking of smaller-sized vital undertakings by non-split organisations. This gives organisations in the Netherlands, producers such as Nuon and Essent, the opportunity to develop a European outlook. It creates breathing space for the coming period. From this point of view, I wholeheartedly support the splitting of ownership now being proposed in Mrs Morgan's report.
Madam President, I congratulate the rapporteur on her excellent work and support her position on getting a fairer deal for consumers.
Mrs Morgan has rightly indicated that this is best achieved through ownership unbundling and that means we need to reduce the concentration of power of large companies and allow better access for small and medium-sized enterprises.
Better regulation of electricity and gas markets is critical to ensuring fair competition and better prices for consumers and I am deeply concerned that soaring energy prices are putting Europeans increasingly at risk of energy poverty, especially the elderly, who are the most vulnerable.
Given the current conditions in energy security, we absolutely need a well-functioning gas and electricity market in Europe. Recently we have experienced problems with the supply of energy and this report rightly seeks to resolve some of these.
I have received a number of letters from my constituents in support of Amendment 159 which would prohibit Member States from authorising the construction of new power stations that emit more than 350 g of carbon dioxide per kilowatt produced.
(PT) Madam President, ladies and gentlemen, the regional integration of cross-border electricity markets must be seen not only in the light of what is being discussed today, but also in terms of creating a single European market for electricity.
Furthermore, the range of energy issues in the European framework deserves a more comprehensive and forward looking approach. Hence the initiative we took on Parliament's STOA Panel, drawing up energy scenarios for the coming decades, using 2030 as a base reference. Parliament and some parliamentary groups are divided on the question of unbundling energy transmission networks and energy companies. This is sometimes of more relevance to national situations than to political and strategic choices.
However, I would like to be perfectly clear on this matter, ladies and gentlemen. Personally I am in favour of a clear unbundling between the networks/companies operating on the electricity grid and the company or body managing the grids. I believe that this is the most beneficial solution for consumers that guarantees the possibility of setting up a truly internal market for electricity, which should be one of our objectives as MEPs and European citizens.
(SK) European electricity and gas consumers have the right to a universal service, that is, the right to be supplied with a specified quality, at reasonable prices that are easily and clearly comparable and transparent.
I welcome the fact that the report by my fellow Member, Mrs De Vits, on the proposal for a Charter on the Rights of Energy Consumers, is also included in the debate on the third energy package. At present, energy consumer rights are laid down in various EU documents, but are often not transposed into national legislation. I welcome the rapporteur's effort to make consumer rights more transparent. Consumers must have freedom of choice and the possibility of changing their supplier free of charge. They must understand what they are paying for. I want to thank the rapporteur for incorporating in her report my amendments in which I called on the Member States to provide financial support to consumer organisations in the area of consulting services. Consumer organisations do a great deal of work on behalf of energy consumers, especially vulnerable consumers.
(EL) Madam President, let me first endorse what the rapporteur, Mrs Morgan, has said about the need to protect the more vulnerable consumers in particular against rising fuel prices. I also agree on the need to combat energy poverty and vigorously promote investment in renewable energy sources.
However, as for the major question of creating a single internal energy market, achieving this aim depends not only on mapping out and applying a single strategy, but also on awareness of the specific characteristics of each participant.
Complete ownership unbundling is not an unconditional, essential precondition for investments in improving the network. The delays in modernisation may be due to a misguided energy policy that treats energy as a product to be distributed primarily with the aim of increasing profits rather than improving the system.
President-in-Office of the Council. - (SL) Permit me first one general thought. The fact is that in the Council we most certainly agree with the finding that the situation in the internal energy market is neither good nor satisfactory. For this very reason we have spent long years striving to reach an agreement on establishing a proper internal market in gas and electricity in order to establish true competition and equal conditions for all players in this market.
On 6 June, as I have already said, major progress was achieved in the Council. Today several speakers, including Mrs Morgan and numerous others, have stressed that complete ownership separation is the most effective method of establishing a proper internal market for gas and electricity. This is also the view of the Commission, and it is also the view of the majority of Member States. Nevertheless, a compromise was necessary to reach an agreement. This compromise was not easy, but we were able to secure it.
The compromise means that three options are available, and the Presidency's assessment is that the application of these options in line with the envisaged rules can lead us to a situation where equal conditions will be established for all players in the internal gas and electricity market, once true competition is established.
Allow me to make some other points. Mention was made several times of the issue of poverty, or rather energy poverty. This is a very important issue, especially in circumstances where energy prices are rising in leaps and bounds. The fact is, however, that this is the responsibility and duty of individual Member States in accordance with the principle of subsidiarity - and as was emphasised by Mr Hökmark and certain others, Member States are duty bound to ensure access to energy for the poor.
The issue of consumer protection was mentioned several times. In fact a considerable number of speeches discussed this. May I underline that the text of the Presidency, or the Presidency's compromise, contains a most important provision in the area of consumer protection. It requires that consumers are adequately informed about their consumption of energy, about the costs arising from this, and that they are informed with sufficient frequency to be able to settle their spending obligations. Moreover the possibility is of course envisaged of changing supplier at any time and also of being promptly and regularly informed of prices set by suppliers.
Several speeches, including that by Mr Turmes, mentioned the powers of the Agency. The Agency will be no paper tiger. Particularly with regard to matters involving two or more Member States, the Agency will have the option of making binding decisions, which is a major innovation.
Several speeches, especially those by Mr Biruti, Mr Zile and others, mentioned the problem of small and isolated systems. I should point out that the text of the agreement reached in the Council envisages derogations or exceptions for such countries and for such markets, up until their isolation is remedied.
A word or two perhaps regarding renewable sources. Our package, the Council's package, envisages priority access to networks for energy generated from renewable sources.
May I conclude with the following: I would like to salute the determination shown by Mr Vidal-Quadras to ensure that Parliament and the Council should reach agreement in the second reading. This is also the wish of the Council. The Presidency agrees that the agreement secured on 6 June has created the possibility of such an agreement being reached by the end of this year. This is especially important in the light of our ambition to achieve an agreement on the climate and energy package as early as possible in 2009.
I have ascertained from this debate that the positions of the Council and Parliament are not that far apart. I would like to thank the rapporteurs and everyone who participated in the debate. I think this debate will be most useful for the Council in its further work and in reaching our common agreement within the desired deadline.
Member of the Commission. - Madam President, today's debate very much focused on households, and the Commission proposal goes beyond households: it is definitely also industry. With all due respect to vulnerable consumers, what we are trying to achieve is a well-functioning market. You cannot ever subsidise everything because it means taking from somebody to give to someone else; I know that there will be vulnerable consumers that we should pay due attention to, but basically what we are trying to achieve is a well-functioning interconnected European market based on the values and experiences that we have in other fields.
The energy market has only recently started to develop and it takes some time to put into place, but I believe that today's debate really shows that the Commission proposal addresses all the main areas correctly.
There have been slight doubts about whether the change is necessary. I believe that change is necessary: not only the Commission's annual reports, but also the competitive sector inquiry has demonstrated this. Parliament's Vidal-Quadras report said that we need a change and we need proposals.
On the ground we have also had some developments in competition law recently. The difficulty is that if you can discover anti-competitive behaviour, it is all ex-post: you impose fines but the consumer has already paid the price. So it is structural change that is necessary and I believe that the proposals we have made are a response to it.
There are a couple of issues where I believe we are going beyond just an energy market proposal. Let us start with the Agency. I completely agree that an independent Agency is a key. The difficulty I have is that we also have case-law which draws boundaries, and the Commission is made as strong as possible, within legal boundaries, if we have an Agency.
On comitology, I understand Parliament's questions about comitology but this is the procedure that we have and we should use this procedure to achieve the result.
On infringement, it was Mr Paasilinna who said that this is the procedure we have, and we should use it because we do not have another procedure.
There was a question about consumer rights. There is subsidiarity, but aviation is more of a cross-border issue. I believe the Energy Charter is more closely related to subsidiarity. We set a good example, but should we really bring in European legislation? I have some doubts. I am not necessarily against it, but there is a boundary between where European legislation is needed and where national law starts in this respect. At any rate I believe these are the issues, and Parliament will surely find the right approach.
I shall finish by thanking Mrs Morgan, Mrs De Vits, Giles Chichester and Alejo Vidal-Quadras once again for their excellent reports. I think that the debate clearly showed that there was a lot of internal debate, and I am looking forward to the vote tomorrow, because the Vidal-Quadras report paved the way for us to make the proposal. I know that Council and Parliament will need to work to find a balanced solution. Both sides are ready. Much depends on the vote tomorrow where Parliament will stand, but I clearly understand that there is political will to find agreement and we will have the proposal adopted during this legislature for the benefit of our consumers, and I think that is great.
Commission's position on amendments by Parliament
Morgan report
The Commission can accept Amendments 1, 2, 4, 5, 6, 8, 12, 14, 15, 17, 18, 19, 20, 21, 22, 23, 25, 26, 29, 30, 33, 34, 35, 36, 40, 44, 46, 48, 50, 54, 56, 57, 58, 61, 65, 70, 71, 73, 74, 77, 83, 84, 88, 89, 92, 93, 94, 97, 99, 101, 102, 105, 106, 107, 108, 111,112, 113, 114, 118, 119, 120, 122, 123, 124, 126, 128, 129, 130, 131, 132, 133, 134, 135, 136, 137, 146, 147, 148, 149, 150, 151 and 152.
The Commission can accept Amendments 10, 11, 16, 24, 38, 39, 41, 42, 43, 45, 47, 55, 59, 60, 66, 68, 72, 79, 80, 82, 85, 86, 87, 95, 98, 100, 109, 110, 115, 117, 121, 125, 127, 138, 153, 155, 165, 166 and 167 in part.
The Commission cannot accept Amendments 3, 7, 9, 13, 27, 28, 31, 32, 37, 49, 51, 52, 53, 62, 63, 64, 67, 69, 75, 76, 78, 81, 90, 91, 96, 103, 104, 116, 139, 140, 141, 142, 143, 144, 145, 154, 156, 157, 158, 159, 160, 161, 162, 163, 164, 168, 169, 170, 171 and 176.
Vidal-Quadras report
The Commission can accept Amendments 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 21, 22 and 29.
The Commission can accept Amendments 6, 14, 15, 16, 17, 18, 20, 24, 25, 28, 31 and 32 in part.
The Commission cannot accept Amendments 13, 19, 23, 26, 27, 30 and 33.
Chichester report
The Commission can accept Amendments 1, 6, 9, 10, 12, 16, 45, 48, 49, 53, 54, 64 (regarding paragraph 3), 64 (paragraph 4), 66, 72 and 75.
The Commission can accept Amendments 3, 4, 5, 7, 11, 13, 14, 15, 19 (paragraph 1a), 19 (paragraph 1da), 19 (paragraph 1db), 19 (paragraph 1de), 19 (paragraph 1df), 19 (paragraph 1dh), 23, 24, 26, 27, 28, 31, 32, 33, 35, 39, 40, 41, 42, 43, 44, 47, 51, 57, 58, 59, 61, 64 (paragraph 1), 68, 70, 74 and 76 in part.
The Commission cannot accept Amendments 8, 17, 18, 19 (paragraph 1c), 19 (paragraph 1d), 19 (paragraph 1dc), 19 (paragraph 1dd), 19(1dg), 20, 21, 22, 25, 29, 30, 34, 36, 37, 38, 46, 50, 52, 55, 56, 60, 62, 63, 64 (paragraph 2), 64 (paragraph 5), 64 (paragraph 7), 64(8), 65, 67, 69, 71 and 73.
rapporteur. - Madam President, I should like to thank all those who contributed to a very interesting debate.
I would like to reflect a little on what Mr Hökmark said about developing the best possible system to ensure security of supply, sustainability and competitiveness. I must say that the position the Council has come up with goes too far. I am disappointed with the informal agreement in Council, because it has bent too much to the will of the minority. I understand, of course, that there is a time and a place and a need for compromise, but I think it has gone too far.
I am also disappointed with the Commission for not being firmer in defending its own position - do not forget that it is your own position that we are defending now. I would just like to remind you that you have backtracked and we have not - we are defending your position.
What we have at the moment is not good enough. We have large industrial energy users coming up to us and asking us privately to unbundle, but when we tell them that we will try to do that and ask them to come and say that to us publicly, they say they cannot do that as they are vulnerable! That means that the consumer is not in charge - the consumer is not in control of the marketplace - and that is problematic.
I think there has been a misunderstanding on the matter of special tariffs for vulnerable customers. I stand by this issue. I want to see special tariffs for vulnerable customers. However, we are not asking the EU to do this: we are asking Member States to do it and to take this issue seriously. We, the Socialists, in particular, have listened to what our constituents are saying: that high prices are hurting and that they are really suffering at the moment, and we want the issue of energy poverty put on the agenda in the Member States. It is not even there at the moment. Only one country in Europe has a definition of energy poverty. Put it on the agenda in your Member States because it is not there now!
My first words should be to say thank you for the excellent cooperation and the wonderful atmosphere that there has been in the work of preparing these reports, especially with Mrs Morgan, Mr Chichester and all the shadow rapporteurs.
We will see, ladies and gentlemen, that what this is about is knowing what we want and whether we all want the same thing, because what cannot logically be said is that ownership unbundling is some sort of magic master key that opens every door and is going to give us the solution to all our problems. No one has said this.
Ownership unbundling of the transmission system and generation is a necessary requirement, which helps, facilitates and makes it possible for the market to function correctly, for third parties to enter the market and for investments to be guaranteed. It does not, of course, solve all the problems. Who said that it would? No one did.
In my country, for example, where we have ownership unbundling, there are many problems. The regulators' agency is not independent enough. There is a tariff deficit, there are regulated tariffs that distort the market. We are an energy island that needs more interconnections. Does this mean that if we have ownership unbundling all of this will be solved? No, because this is due to other causes that have nothing to do with ownership unbundling. We will see if we use logic, aside from politics and national interests.
Consequently, President-in-Office of the Council, I cannot speak on behalf of Parliament, because I am one MEP among 785, but I can give you an impression, after 9 years in this House, and I can tell you one thing: there is a will to reach an agreement, there is a will to negotiate, there is goodwill, President-in-Office of the Council, but tell the Council that this goodwill needs to be mutual. If it is mutual, as occurred in the case of the gas market, we will be able to arrive at formulas that fulfil our objective.
rapporteur. - Madam President, this has been a fascinating debate, the House is divided on a different basis from our normal left/right or even north/south antagonism and it has been intriguing to me, particularly as a British Conservative, to see how my colleagues from certain Member States have wriggled and twisted and turned in their desperate efforts to prevent change. I never thought my German colleagues would be much more conservative (with a small 'c', as in 'resistant to change') than myself.
When I first came to this Parliament, I was a strong supporter and advocate of something called privatisation - Mr Allister mentioned this a while back - that is to say, removing ownership of these enterprises from the state and allowing private enterprise to run them more efficiently than a state monopoly does. Now I appreciate that this is an alarming concept in Europe, but it may be that the ultimate direction in which we should go is beyond ownership unbundling to privatisation.
Can I say that I personally am persuaded of the importance of addressing fuel poverty: I think that block tariff reform could be a way to go. It seems quite extraordinary that we should be putting the marginal price of energy lower than the initial price, and thereby encouraging consumption when surely we live in an age when we want to encourage conservation and efficiency and make it more expensive to consume more.
It may be that market forces will do the business for us: the oil price is making people in my country change their habits and I notice - and I enjoy reminding my German colleagues of this - that E.ON has seen the benefit of market forces in its decision to unbundle its distribution service.
We may need a fourth package in the future, but I congratulate Mrs Morgan on what she has achieved so far. Hold the line: we look for a big majority tomorrow, because eventually those who are consumers in markets which are not unbundled will look to the other markets that are unbundled and say: 'We want that please'.
rapporteur. - (NL) Madam President, I am pleased that today speakers have discussed not only unbundling but also consumer rights. Looking ahead to Thursday's vote, I should just like to request support for three amendments seeking to further improve these consumer rights and to inform consumers regularly about their consumption. I do not think it too much to ask that this be done four times a year. There is also the concept of smart meters and the imposition of a deadline for their roll-out, namely 10 years after the entry into force of the Directive.
Finally, on the subject of the national action plans to tackle energy poverty, I should just like to say to Mr Vidal-Quadras that we are only citing the social tariffs as an example to Member States of a possible instrument. These are three amendments for which we request support in order to improve consumer rights.
To conclude, Madam President, I am disappointed with the Commissioner's response, in which he leaves the areas of consumer rights to Member States in the name of subsidiarity. I would say to him that we are moving towards a European market in energy, and so tomorrow British citizens will be faced with a German supplier. As I see it, this European market in energy means that we must also be able to give consumers a European answer.
The debate is closed.
The vote on the Morgan, Vidal-Quadras and Chichester reports will take place tomorrow.
The vote on the De Vits report will take place on Thursday 19 June 2008.
Written statements (Rule 142)
in writing. - (RO) As regards the "Chichester” report regarding the Agency for the Cooperation of Energy Regulators, I support the setting-up of this Agency and its provision with increased competences.
As regards the amendment for establishing the headquarters of this institution in Brussels, first of all, I would like to request the opinion of the legal service regarding our competence, of the European Parliament, to make a decision in relation to this subject because, personally, I have the feeling that this subject falls under the competence of the Council.
As regards the city of Brussels, I confess that I have nothing against the city itself.....I even like it.
Nevertheless, I believe the vote the Irish gave last week is a new extremely important political signal, including in relation to the opinion citizens have on the Brussels bureaucrats and the way in which decisions are made in the "closed” circle in Brussels.
All the European citizens must feel part of and close to the European decision-making process. It is important that all the European citizens feel they are represented and the institutions should have locations across the entire Union.
Let's bring the institutions closer to citizens and to get the citizens involved into the European debate! If we centralize everything in Brussels, we will jeopardize the European construction.
I definitely reject the idea of establishing the headquarters of this new institution in Brussels.
in writing. - (BG) Mr. President, Dear colleagues,
the notion of 'energy mafia' exists in quite a few countries in the world. This is a blanket term we commonly use to refer to things in energy that are unclean. Unlike in other countries, however, the energy mafia in Bulgaria is making a clear sign that it is about to enter politics, and that, not by going through fair and transparent elections but in the way it has always acted, buying its way in.
The newly established Leader Party is entering the political arena in my country in an exceptionally aggressive way, now and then coming close to the style of the Movement for Rights and Liberties in terms of roughness and ruthlessness. Both parties are buying votes but while the MRL operates exclusively in the interest of Turkey, the Leader Party and its leader, Hristo Kovachki, operate solely for their own benefit.
During the most recent elections in my country, citizens were notified by mail that their utility bills would be wavered provided if they voted for that party.
Mr. President, do exercise your influence over Bulgarian politicians to prevent a situation that might, after the 2009 election, return MEPs to this House who would have been elected in this unfair and ugly way.
in writing. - I fully support my colleague's report, and would have done so in person had it been possible. However, I do not believe that this means we cannot build new coal-fired power stations.
The coal industry is once again at the forefront of a revolution, with the 25th anniversary of the miners' strike fast approaching. This revolution is based on the clean coal and carbon capture and storage (CCS) technologies that are being developed at the Hatfield colliery near Doncaster. CCS technologies would mean that 90% of a power station's CO2 emissions are captured and then transferred to geological storage. Such technology could revolutionise the way in which the UK satisfies its energy requirements.
In addition to the benefits of using a natural resource that we possess in abundance, the jobs created within a nascent clean coal agency could give a lifeline to mining communities that have seen a quarter of a century of economic and social decline.
in writing. - (PL) I am very pleased to accept Parliament's position on the European Charter on the Rights of Energy Consumers, particularly the proposal that the consumer be charged on the basis of actual energy consumption.
I hope this will lead to bills for all individual gas consumers being drawn up in kWh, and not, as in Poland, for example, in cubic metres.
Billing according to the energy value and not the volume of gas consumed would definitely meet with the approval of consumers, who suspect, justifiably or not, that they are paying for 'air'.
in writing. - I agree with the Commissioner that if we agree to continue with the present status quo, protecting national interests more than standing up for common European interests and values, then the EU will be unable to address the dramatic challenges we face.
That is why the EU needs real reform.
I strongly advocate a national regulator - an efficient Agency having sufficient authority to supervise the fair functioning of the common electricity market.
However, my key point is this: as the EU is based on the principles of free competition, we are committed to ensuring, not only in theory but also in real life, that in each Member State the consumer will be able to choose freely and without any difficulties between different electricity producers and distributors and to decide which is the best offer. So the real challenge for the Member States is to decide between consumers' interests and those of the big companies. Hesitations about putting the individual, the consumer, into the centre of our activities lead logically to events such as the Irish negative vote and the increasing indifference of our citizens towards the EU.
Full ownership unbundling is a key condition for reform. The 'third way' is not a credible solution.
in writing. - (PL) Madam President, the way events are developing, EU energy priorities - environmental protection, security and market liberalisation - continue to be important, but their hierarchy needs to be re-evaluated. Spiralling prices for energy carriers, with social tensions and anxieties, plus the Gazprom offensive - all this requires quick reactions and exposes the need for security and cheapness of supplies. Meanwhile, the ambitious aims set for environmental protection and the battle against global warming are of a longer-term nature and bring with them challenges that could lower the competitiveness of the European economy and multiply social tensions.
One might regret that in our circle of 27 countries there is no determination to create a common and competitive energy market. Demonopolisation is meeting with resistance in several countries that are otherwise considered to be leaders in European integration. There is also a lack of solidarity in contacts with external oil and gas suppliers. Bilateral negotiations, such as those entered into in the west and the east of the European Union with Gazprom, are weakening our bargaining position. They are making it easier to engage in energy blackmail with those Member States that were historically linked to a monopoly supplier.
Differences in national interests are making themselves felt in the construction of a single energy market. The European Union needs proof that it will be able to arrive at satisfactory compromises despite differences. There is no area more important than energy, in which the capacity to build unity over and above divisions must be demonstrated.
Madam President, access to energy at manageable prices is one of the elements accelerating social integration and access to knowledge and education. Energy supplies have a significant impact on the way citizens function in social and economic life. Unfortunately, it is often the case that consumers, particularly private individuals and small- and medium-sized enterprises, have limited potential to make their interests effectively known where energy access is concerned.
According to the data available, the Member States have not satisfactorily discharged their duty to provide targeted public services that reach the least privileged social groups. The European Charter on the Rights of Energy Consumers should resolve some of the problems that exist in this area. This Charter is supposed to be based on the idea of cooperation between Member States with full application of the principle of subsidiarity, bearing in mind that certain practices in the sphere of consumer protection may result in different outcomes in different Member States.
Energy suppliers and network operators should place themselves under an obligation to function with respect for the environment and to restrict radioactive waste as far as possible. Using renewable energy sources and guaranteeing consumers the right to make a conscious choice of energy source should also be made a matter of priority.
Limits should also be placed on the formalities arising from a change in supplier; consumers should be protected against dishonest sales practices and consumer organisations should be set up. Above all, though, a solution must be found to the problem of energy poverty in order to enable all citizens to take part in many important areas of life.